
	

114 HR 5515 IH: To amend the Internal Revenue Code of 1986 to require certain tax exempt organizations to certify that foreign funds will not be used to make any contribution or expenditure in connection with any election in the United States, and for other purposes.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5515
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Kilmer (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require certain tax exempt organizations to certify
			 that foreign funds will not be used to make any contribution or
			 expenditure in connection with any election in the United States, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Election Protection & Integrity Certification Act or the EPIC Act. 2.Certification that foreign funds will not be used to make any contribution or expenditure in connection with any election in the United States (a)Application for exemptionSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (s)CertificationIn the case of an organization described in subsection (c) for which an application is required for exemption from tax under subsection (a), such application shall not be treated as complete unless the application contains a certification that the organization will not, directly or indirectly—
 (1)use foreign funds to make— (A)a contribution or donation of money or other thing of value, or to make an express or implied promise to make a contribution or donation, in connection with any Federal, State or local election,
 (B)a contribution or donation to a committee of a political party, or (C)an expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3))), or
 (2)solicit, accept or receive a contribution or donation described in paragraph (1) (A) or (B) from a foreign national.
						.
			(b)Certification by (c)(4) organizations
 (1)In generalSection 506(a) of such Code is amended by inserting before the period at the end the following: and shall include with such notification the certification described in subsection (g). (2)CertificationSection 506 of such Code is amended by adding at the end the following:
					
 (g)CertificationThe certification described in this subsection with respect to an organization is a certification that the organization will not, directly or indirectly—
 (1)use foreign funds to make— (A)a contribution or donation of money or other thing of value, or to make an express or implied promise to make a contribution or donation, in connection with any Federal, State or local election,
 (B)a contribution or donation to a committee of a political party, or (C)an expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3))), or
 (2)solicit, accept or receive a contribution or donation described in paragraph (1) (A) or (B) from a foreign national.
							.
 (c)Annual reportingSection 6033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following:
				
 (n)CertificationThe annual return required by subsection (a) for an organization described in section 501(c) and exempt from tax under section 501(a) shall not be treated as complete unless the return contains a certification that the organization did not, directly or indirectly—
 (1)use foreign funds to make— (A)a contribution or donation of money or other thing of value, or to make an express or implied promise to make a contribution or donation, in connection with a Federal, State, or local election in the year,
 (B)a contribution or donation to a committee of a political party, or (C)an expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3))), or
 (2)solicit, accept or receive a contribution or donation described in paragraph (1) (A) or (B) from a foreign national.
						.
 (d)GAO studyThe Comptroller General of the United States shall— (1)conduct a study of the political activities of corporations to determine whether foreign money is being used in United States elections, and
 (2)not later than July 1, 2017, submit a report of such study to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.
				(e)Effective date
 (1)The amendment made by subsection (a) shall apply to applications filed after the date of the enactment of this Act.
 (2)The amendment made by subsection (b) shall apply to returns filed for taxable years beginning after the date of the enactment of this Act.
				3.Including certifications in reports filed under Federal Election Campaign Act of 1971 by
			 organizations making disbursements for independent expenditures or
			 electioneering communications
 (a)Independent expendituresSection 304(c)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(c)(2)) is amended— (1)by striking and at the end of subparagraph (B);
 (2)by striking the period at the end of subparagraph (C) and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (D)in the case of an independent expenditure made by an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code (or has submitted an application for determination of tax exempt status under such section), a certification that the organization did not use foreign funds to make the expenditure..
 (b)Electioneering communicationsSection 304(f)(2) of such Act (52 U.S.C. 30104(f)(2)) is amended by adding at the end the following new subparagraph:
				
 (G)If the person making the disbursement is an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code (or has submitted an application for determination of tax exempt status under such section), a certification that the person did not use foreign funds to make the disbursement..
 (c)Effective dateThe amendments made by this section shall apply with respect to reports required to be filed under the Federal Election Campaign Act of 1971 on or after the date of the enactment of this Act.
			
